 In the Matter of BERKEY AND GAY FURNITURE COMPANYandINTER-NATIONALUNION,UNITED AUTOMOBILEWORKERS OFAMERICA,LocAL 418CaseNo. 0-474.-Decided February 15, 1939Furniture Manufacturing Industry-Discrimination:discharge for union mem-bership andactivity-Company-Dominated Union:suggestion by foreman thatfactory union be formed ; permitting solicitation of members for factory unionduring working hours after having denied similar privilege to legitimate out-side union; expression by foreman of preference for factory union over outsideunion ; requirement of membership in factory union as condition of transferor reinstatement ; disestablished, as agency for collective bargaining, but ordernot to affect functioning of factory union in administering health and accidentfund-Contract:with organization found to be company-dominated ; employerordered to cease giving effectthereto-Interference, Restraint, and Coercion:discriminatory discharge ; domination of and interference with formation andadministration of labororganization-Reinstatement Ordered:unpleasant em-ployer-employee relationship produced by employer following discriminatorydischarge no bar to reinstatement as appropriateremedy-Back Pay:awarded.Mr. Charles F. McErlean,for the Board.Warren, Norcross c Judd,byMr. George S. Norcross,andMr.John J. Smolenski,of Grand Rapids, Mich., for the respondent.Mr. Julius H. Herscher,of Grand Rapids, Mich., for the EmployeesUnion.Miss Fannie M. Boyle,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by InternationalUnion, United Automobile Workers of America, Local 418,1 hereincalled the U. A. W. A., the National Labor Relations Board, hereincalled the Board, by Frank H. Bowen, Regional Director for theSeventh Region (Detroit, Michigan), issued its complaint dated Jan-uary 6, 1938, against Berkey and Gay Furniture Company, Grand1The original charges were filed by Local 256 and the amended charges by Local 418.The latterwas assignedjurisdiction over the furnitureworkers in Grand Rapids subse-quent to the filing of the original charges.11 N. L. R. B., No. 28.282 BERKEY AND GAY FURNITURE COMPANY ET AL.283Rapids,Michigan, herein called the respondent, alleging that therespondent had engaged in and was engaging in unfair labor prac-tices affecting commerce within the meaning of Section 8 (1), (2),and (3) and Section 2 (6) and (7) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.The complaint and an accompanying notice of hearing were dulyserved upon the respondent, the U. A. W. A., and The EmployeesUnion of Berkey & Gay Furniture Company, herein called the Em-ployees Union,2 a labor organization claiming to represent employeesof the respondent.On January 13, 1938, the respondent filed ananswer in which it admitted the allegations in the complaint concern-ing its corporate existence and the relation of its business to com-merce, but denied that it had engaged in the unfair labor practiceswith which it was charged.Pursuant to the notice a hearing was held from January 17 to 22,inclusive, and from February 9 to 11, inclusive, 1938, at GrandRapids, Michigan, before Charles W. Whittemore, the Trial Examinerduly designated by the Board.Upon motion made by the EmployeesUnion at the commencement of the hearing, it was permitted to inter-vene.On January 18, 1938, it filed an answer in which it deniedthat it was or ever had been sponsored, dominated, interfered with,or encouraged by the respondent., The Board, the respondent, andthe Employees Union were represented by counsel and participatedin the hearing.Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing upon the issueswas afforded all parties.During the course of the hearing theTrial Examiner ruled upon a number of motions and objections tothe admission of evidence.The Board has reviewed these rulingsand finds that no prejudicial errors were committed.The rulingsare hereby affirmed.At the conclusion of the hearing, counsel forthe Board moved to conform the complaint to the evidence inenumerated particulars.The motion was granted and counsel forthe Board thereupon filed an amended complaint which incorpo-rated the particulars enumerated.Permission was granted counselfor the respondent to file an amended answer and the record wasleft open to receive it.An amended answer was filed on February28, 1938.On March 14, 1938, the Trial Examiner filed his IntermediateReport in which he found that the respondent had engaged in andwas engaging in the unfair labor practices alleged in the complaint.2 The Employees Union was designated in the complaint as Employees'Union and GoodWill Organization of Berkey andGayFurniture Company.The complaint was amendedat the hearing correctly to designate it as The Employees Union of Berkey and GayFurniture Company. 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn March 21 and April 4, 1938, respectively, the Employees Unionand the respondent filed exceptions to the Intermediate Report.OnApril 25, 1938, the respondent filed a brief in support of its excep-tions.The Board on March 23, 1938, granted applications of boththe respondent and the Employees Union for oral argument andnotified each of them and the U. A. W. A. that a hearing would beheld on April 26, 1938, for the purpose of oral argument.Priorto April 26 the respondent waived its request for oral argument andneither it, the Employees Union, nor the U. A. W. A. appeared atthe hearing.The Board has duly considered all exceptions to the IntermediateReport and the brief of the respondent and finds that,save as con-sistent with the findings, conclusions, and order hereinafter set forth,the exceptions are without merit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTBerkey and Gay Furniture Company was incorporated under thelaws of the State of Michigan on October 29, 1935, and is engaged inthemanufacture of furniture. 'It is a reorganization of an oldcorporation bearing the same name which manufactured furniture inGrand Rapids for about 18 years before going into the hands of aFederal receiver in 1931.The original company operated five plantsinGrand Rapids.The respondent acquired the plants known asNumbers 2 and 3 in the reorganization and at times used a thirdplant in Grand Rapids not owned by it.The chief raw materials used by the respondent are lumber andveneers.Other raw materials are sandpaper, glue, finishing ma-terials,upholsteringmaterials, and crating lumber.During 1937the respondent purchased gum wood and other lumber from Louisi-ana and Mississippi valued at approximately $40,000; walnut fromOhio, Indiana, Kentucky, Arkansas, and Illinois valued at approxi-mately $10,000; mahogany from Honduras valued at approximately$25,000;maple and other hardwood from Michigan and Wisconsinvalued at between $8,000 and $10,000; beech from Kentucky andWest Virginia valued at approximately $15,000;-and crating lumberfrom Mississippi, Louisiana,Wisconsin, and Michigan valued atapproximately $20,000.During that year the respondent also pur-chased outside the State of Michigan, veneers valued at about$90,000, upholstering materials, including fabrics, valued at about$29,000, and coal valued at about $12,000. BERKEY AND GAY FURNITURE COMPANY ET AL.285The factory cost of its furniture manufactured in 1937 was esti-mated by the respondent to be about $1,000,000 or $1,250,000. Itsshipments, about 90 per cent of. which were to points outside ofMichigan, were valued at $1,088,000 for 1937.II.THE LABOR ORGANIZATIONS INVOLVEDInternationalUnion,United AutomobileWorkers of America,Local 418, is a labor organization affiliated with the Committee forIndustrial Organization, herein called the C. I. 0., and admits tomembership furniture workers in the vicinity of Grand Rapids,Michigan.The Employees Union of Berkey and Gay Furniture Companyis an unaffiliated labor organization incorporated under the laws ofthe State of Michigan on September 17, 1937, and admits to mem-bership only the employees of the respondent.III.THE UNFAIR LABOR PRACTICESA. Background1.Early attempts at collective bargainingThe first attempt by employees of the respondent to bargain col-lectively occurred in about December 1936 when a petition requestingthe respondent to increase rates of pay was circulated in PlantNumber 2. This' petition was sent to the respondent through oneSteel, its buyer.No reply was received, and in January 1937 theemployees circulated a second petition upon which signatures wereplaced in a circle in order that the respondent could not determinewho had signed it first.When the employees heard nothing fromthe respondent relative to the second petition one of them, EdFranks, inquired of George Vander Laan, general superintendent,about it and was informed that Vander Laan had given the petitionto Dembinsky, the respondent's president, for consideration.VanderLaan testified that he thereafter made no attempt to report whataction the respondent took on the petition because signatures werein a circle and he did not know to whom he should report.2.Advent ofthe U. A. W. A.Because of the failureof thepetitions to obtain results,between65 and 75 employees,on February 16, 1937,met withHarry Spencer,an organizer for theU. A. W. A., for thepurpose of forming aunion.Tony Verbiswas elected chairman and Clarence Ary sec-retary of the group.Spencer,who had been organizing the auto- 286DECISIONSOF NATIONALLABOR RELATIONS BOARDmobile parts workers in Grand Rapids,thereafter assisted employeesof the respondent and other furniture workers in Grand Rapids informing Local 418 of theU. A. W. A.By April 1a large majority of the respondent's employees hadjoined theU. A. W. A.and Spencer commenced an attempt to nego-tiate a contractfor them.Althoughno complete agreement was everreached,the respondent agreedverballyto raise the minimum wagerate from 25 to 30 cents an hour.3.The discharge of VerbisOn the Saturday following Wednesday, February 16, when Verbiswas selected as chairman of the embryonic union group, he was dis-charged.Some of the employees believed his discharge was occa-sioned by his union activities and talked of engaging in a sit-downstrike.They decided, however, to do nothing until the followingMonday.Verbis requested Ary to interview Dembinsky and also the U. A.W. A.'s field representative in an attempt to secure Verbis' reinstate-ment.Ary first spoke to Lewis Hendricks, foreman, about Verbis'discharge.Hendricks informed Ary that it was necessary to dis-charge someone, that Verbis was an agitator and refused to work on apiece-work or bonus basis, and that he was therefore selected for thedischarge.Ary next interviewed Dembinsky, who disclaimed anyknowledge of the discharge and advised Ary to interview VanderLaan, the superintendent.Dembinsky telephoned Vander Laan athis residence and made an appointment for Ary.Ary saw Vander Laan at the latter's home that afternoon andaccused him of discharging Verbis because of the latter's union activ-ities.Ary testified that Vander Laan "admitted that he (Verbis)was an agitator, he was agitating more than anybody else," and thatVander Laan refused to reinstate Verbis.Ary further testified that atthe interview he informed Vander Laan of the Wednesday night unionmeeting and of the fact that Verbis had been elected chairman andhimself secretary of the group; that they discussed the C. I. O. andthat Vander Laan claimed it was a communistic organization ; and,further, that Vander Laan expressed his disapproval of having tomeet with employees in a group because he did not employ them ina group.Vander Laan testified that he told Ary, "The foreman must havea good -reason for laying that man off. It is either shortage of work;or whitever ' it is, but that was entirely up to the foreman."Hefurther testified that Verbis was in fact discharged because he re-fused'to work under a bonus or premium system which was being BERKEY AND GAY FURNITURE COMPANY ET AL.287installed at the plant.When asked whether he had any, conversationwith Ary "regarding the men and their activities" he replied, "Idon't think so. It was a friendly conversation. I don't think therewas anything at stake at that time at all."Vander Laan did notrecallAry mentioning that he was secretary of the embryonicU. A. W. A. organization. In view of Vander Laan's hazy recollec-tion and his evasive account of the interview, we accept Ary'saccount as substantially correct.In expressing his reaction toward Ary's visit with him VanderLaan testified :Q. And if Mr. Dembinsky sent one of the men to talk withyou, you feel that the man had a right to come and talk withyou?A. Sure . . . if a man comes and talks with me, that is per-fectly all right; they have that right, too, but when one em-ployee asks to take it up for another employee that was laid offfor a certain reason, I think it is the most absurd thing for oneemployee to take authority upon himself.Q. Don't you think that the employees have a right to desig-nate one of their fellow workers to take up their problems withyou, or the problem of one of them with you?A.Well, if it has been previously agreed upon, it would be adifferent matter, but as long as there was no agreement of anykind...Q.... Do you know whether or not the men asked Mr. Aryto come and take the question of Mr. Verbis' discharge up withyou?A. It was none of his business, I would say . . . The men couldnot have asked him that . . . There was no organization what-ever.The men were not organized. They were just individuals.Q... . But even though they had no organization, do youthink that the men have a right to, when something happens, togroup together and say, "Well, so and so, you go and see whatyou can do about it."A. Never-I have handled a lot of men in a good many years,but I never had those things happen to me yet. It seems verystrange to me that Mr. Ary would take the chestnuts out of thefire for Mr. Verbis.Verbis did not file a charge against the respondent as a result ofhis discharge and we do not attempt to determine the cause thereof.The incidents above related are cited to throw light upon the re-spondent's attitude toward theU. A. W. A.and, upon subsequentoccurrences at the plants. 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. Discharge of Clarence AryClarence Ary was employed by the respondent as a router on March12, 1936.He was recognized by the respondent and by his fellowworkers as one of the best, if not the best, and fastest worker in themachine room.Ary, as secretary of they group interested in forming a union andlater as secretary of the U. A. W. A., was the most active unionmember among the respondent's employees.He was described byVander Laan as "the leader of the crew." Charlie Centilli, head bor-ing-machine man, testified that other employees were active in theU. A. W. A. but that Ary "showed it too much; he was in the openwith it."Ary's foreman, Lewis Hendricks, told Ary that he "wasaround doing all the dirty work for the men" and "should forgetabout the Union."On April 7, during the noon hour, as Ary was signing up membersfor the U. A. W. A. in the basement of Plant Number 2, he was toldby one of the employees that the foreman was watching him. Onthe following day he was called into Vander Laan's office and toldthat he was being laid off.Concerning the reason assigned to Aryfor the proposed lay-off, Vander Laan testified :Well, during the organization of the C. I. 0., there was a lotof talk, the men were heated and it showed very good judgmentto keep cool while this organization was going on; some of themen who could not see their way clear to unite with the C. I. 0.,they complained about threats being made, and I heard of per-sonal threats against myself, and all things like that. I hadlistened for weeks to something like that because in a case likethat, I let it sink in, and think it over. I thought about April 7that things had come to such a state that I thought I better callClarence Ary in the office and talk things over. So I told Mr.Ary the reports I got from several departments, and from sev-eral men, the things that I heard made it necessary for me to layhim off.Ary denied that he had threatened anyone and asked Vander Laanto let him face any man who claimed he had been threatened. VanderLaan refused to reveal to Ary the name of anyone who claimed hehad been threatened and did not reveal the nature of threats claimedto have been made by Ary. On cross-examination, when VanderLaan was being pressed for information concerning the nature ofthe threats made, he stated :Well, that Mr. Ary was down there all the time and trying to per-suade these fellows to affiliate with the C. I. O. and they had, some BERKEY AND GAY FURNITURE COMPANY ET AL.289of the men had objections of a religious nature that they wouldnot join any union, as far as that was concerned, and they wishedthey could be let alone.As Ary started to leave the office, Vander Laan asked where he wasgoing and Ary replied that since he was fired, he "was going to get intouch with Harry Spencer"; whereupon Vander Laan told him, "No,I did not mean I canned you. I just wanted to talk to you." VanderLaan then requested Ary not to solicit any more members during thenoon hours and promised to "let by-gones be by-gones."On the afternoon of the following day, April 9, Ary was dis-charged.The immediate reasons assigned by the respondent for thisdischarge are vague and unconvincing.His foreman, Hendricks, testi-fied that Ary had objected to the rate setter lowering his rate on ajob which Ary completed that morning and also that at about 1:30p. in. Ary came to him and asked where Hendricks had heard a rumorwhich Hendricks had admittedly repeated to the sanding-room fore-man about Ary being "yellow."Hendricks testified further that hebelieved Ary was accusing him of starting the rumor and becameangry; that he went to Vander Laan, and complained that he "couldnot stand that fellow down there much longer," and that he thoughtit was about time to get rid of Ary; that Vander Laan told Hendricksto go ahead.Vander Laan testified that on the morning of April 9 Ary had adispute with the rate setter, not because the rate setter wanted to reducehis rate, but because Ary wanted a rate increase; and that in the after-noon Hendricks complained to him that Ary was "making trouble allthe time."Vander Laan further testified, "Mr. Hendricks told me thatsomeone had called Mr. Ary yellow, and I think it had some bearingupon him being closeted with, me in my office the day before."Whenasked if that incident was a culmination of difficulties had with Aryover a period of time, which led to his discharge, Vander Laanreplied :Why, he came to my house one Saturday afternoon, approximately4 o'clock, and he wanted to know why a man was discharged.Wehad to lay a man off, and Mr. Ary took it upon himself to makeit his business to find out from me why we had discharged thatman.The man referred to was Verbis.It is significant that neither the respondent's original answer norits answer to the Board's amended complaint listed among other rea-sons assigned for Ary's discharge the incident in which Ary askedHendricks who had started the accusation that he was "yellow," and' 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat only the answer to the amended complaint mentioned his argu-ment with the rate setter as one of the reasons. The other reasons as-signed in the answers for his discharge were that Ary neglected hiswork and interfered with and disturbed other workers in the plant.The latter charges are not sustained by the evidence.Both Frede,under whose immediate supervision Ary worked, and Hendricks ad-mitted that Ary did not leave his machine often and that he main-tained his usual high rate of production. Concerning the respondent'scharge that Ary had disputes with his rate setter, the evidence is pro-fuse that disputes with the rate setter were common occurrences underthe premium or bonus system which had been installed, and there is noevidence that any other employee was ever discharged because of suchdisputes.We find that Ary was discharged because of his membership in andactivities in behalf of the U. A. W. A.We further find that by dis-charging Ary on April 9, 1937, the respondent discriminated in regardto his hire and tenure of employment, thereby discouraging member-ship in the U. A. W. A. and interfering with, restraining, and coerc-ing its employees in the exercise of the rights guaranteed in Section 7of the Act.After he was discharged and while preparing to leave the plant, Arybecame involved in a brawl with Hendricks, who, prior to his employ-ment by the respondent, had been a foreman over convict labor.Aryattempted to use the office telephone and Hendricks took it from him,ushered him from the office, and told him to get his tools.Ary thenwent to the machine of Van Dam, a committeeman of the U. A. W. A.,to recover a screw driver which he had loaned Van Dam and to askVan Dam what the members would do about his discharge. Hendricksjerked Ary around and told him "to get the hell out of there." Arythen cursed Hendricks and Hendricks struck him in the mouth.Several meetings between the U. A. W. A. and the respondent werethereafter held for the purpose of discussing the reinstatement of Ary.The respondent refused to reinstate him in Plant Number 2 becauseof the difficulty he had with Hendricks but agreed to employ himin Plant Number 3.However, due to an objection voiced by BertHankamp, a foreman at Plant Number 3, that Ary's rate of pay washigher than that of other employees at the plant and that such factwould cause dissatisfaction among his employees, Ary was not giventhe employment agreed upon.Ary's average weekly wage during the year preceding his dischargewas $32.50.Between the date of his discharge and the hearinghe had earned about $100, but had obtained no regular employment. BERKEY AND GAY FURNITURE COMPANY ET AL.291C. Domination of and interference with formation and administrationof the Employees Union1.The Good Will AssociationDuring the fall of 1936 a, picnic was given for all employees of therespondent.At a banquet attended by the picnic committee, whichconsisted of about 6 representatives of the management and 18 em-ployees, the establishment of athealth and accident fund, similar to onewhich had been in existence under the old Berkey and Gay FurnitureCompany, was discussed and decided upon. The Berkey & Gay GoodWill Association, herein called the Good Will Association, was there-after formed and its plan of operation became effective on February15, 1937.Its rules or bylaws provided that the controller of therespondent should act as, trustee for the fund established and that allwork of administering the fund should be handled in the office of therespondent without charge.The sum of $300, proceeds from the saleof advertising in a booklet edited by the picnic committee, was do-nated to the Good Will Association fund, and dues of 50 cents amonth were deducted from the pay checks of all employees who joined.Superintendent Vander Laan and some of the foremen joined and gavetheir "moral and financial support" to it.2.Formation and administration of the Employees UnionShortly before May 10,1937,after a large majorityof theemployeeshad already joined theU. A. W. A.,Foreman Hendricks went to JamesVan Dam,a miter sawer,and asked him whathe thoughtof a "factoryunion."Van Dam told him of one in existence at the AmericanSeating Company in Grand Rapidswhich he,Van Dam,believed "wasa pretty good thing," and referred Hendricks to Cleon Martz, one ofthe respondent's employees who had formerly worked at the AmericanSeating Company, for further information about that union.VanDam testifiedthatHendricks"did not saythathe had a regular planthat theywere going to follow but he would like to get hold of some-thing thatwould start it."Thereafter Hendricks inquired of Martz about the "set up" of thefactory union at the American Seating Company and told Martz thathe "thought it would be a good thing at Berkey and Gay."On or about June 7 a meeting was held in the respondent's audi-torium at which the employees were addressed by Dembinsky,Spencer,and others on the subject of the respondent's financial condition and itsinability to grant raises in pay at that time.On June 16 ReubenHarvey. a millwright,wrote Dembinsky that after hearing the latter'stalk on June7 he fullyunderstood the situation and suggested for the 292DECISIONS OF NATIONAL LABOR RELATIONS BOARDconsideration of the respondent a conversion of the Good Will Associ-ation into a union of the employees. Shortly thereafter Vander Laanverbally informed Harvey that Dembinsky could do nothing about thesuggestion.Later Harvey and Gerritt Kremers, a glue maker, started the cir-culation of a petition for the signature of employees interested informing "a union and mutual benefit organization to be known asBerkey and Gay Employees Union of Good Will." After 257 signa-tures had been obtained, Harvey and Kremers employed an attorneyto incorporate a union and assist in drawing its bylaws.Harvey,Kremers, and four other employees constituted themselves the officersand trustees of the new union, which was incorporated on September17 under the name of The Employees Union of Berkey & Gay Furni-tureCompany. Immediately after articles of incorporation werefiled, membership cards were printed and circulated throughout therespondent's plants.On September 21 the first membership meetingwas held and they members voted, 115 to 1, to take over the assets andliabilities of the Good Will Association and make collections and paybenefits for sickness and death according to its rules and regulations,and further voted that the privilege to make payments and receivebenefits under the Good Will Association's rules and regulations berestricted to employees of the respondent, but not limited to unionmembers.The temporary officers were instructed to negotiate withthe respondent for recognition of the Employees Union as the solecollective bargaining agency of the employees and to report the resultsof the negotiations to the next meeting, which was scheduled forOctober 5.On September 24 Reuben Harvey and Howard Woodcock, as trus-tees of the Employees Union, signed an affidavit that not less than 279of a total of 548 employees were paid-up members of the EmployeesUnion.This affidavit was presented to the respondent, which, onOctober 7, posted on its bulletin board a notice reading in part asfollows : "Followingmany conferences between the EmployeesUnion ... and the officers of the Berkey and Gay Furniture Company,the following agreement was made and signed this day." The agree-ment provided for recognition of the Employees Union as solecollective bargaining agency for all the employees, an increase of theminimum wage from 30 to 32 cents an hour, and other benefits.From the testimony of numerous witnesses, it is apparent that mostof the employees believed that membership in the Employees Unionwas necessary in order to join or receive benefits from the Good WillAssociation and that it was such belief that induced many of them tojoin the Employees Union.Although it was possible for an employeeto be a member of the Good Will Association without also being a BERKEY AND GAY FURNITURE COMPANY ET AL.293member of the Employees Union, not a single employee joined theGood Will Association who did not also join the Employees Union.One employee, Neil Bremer, joined the Employees Union becausehe was told by Harvey, and believed, that it would be similar to theunion at the American Seating Company, which he thought was allright.Many other employees, however, joined because they believedit necessary in order to retain their jobs.Vander Laan testified thateven one of the foremen asked him whether the employees had tojoin the Employees Union.We shall consider the circumstances whichoccasioned this belief.During the organizational period of the U. A. W. A. in the springof 1937 the respondent had not only forbidden the solicitation ofmembers and the transaction of other union business on its propertyduring working hours, but for a while had forbidden the carrying onof such activities during the lunch hour.The right to solicit membersduring the lunch hour was finally conceded by the respondent at oneof the meetings with the U. A. W. A. which had for its purpose thereinstatement of Ary.In sharp contrast to the treatment accorded U. A. W. A. members,employees circulating petitions and soliciting memberships for theEmployees Union were permitted to carry on such activities duringall hours of the clay without objection by, and in some instances withthe express consent and assistance of, the foremen. It is true thatHarvey, Kremers, and Vander Laan testified that upon one occasionVander Laan reprimanded Harvey and Kremers for circulating a peti-tion during working hours.They thereafter continued similar activ-ities, however, and were not further rebuked.Charles Walkons, one of the incorporators of the Employees Union,who was employed to drive a tractor and operate an elevator, testifiedthat while away from his work and soliciting members in the up-holstering room, he saw Arnold Wendt, the foreman, approach andstarted to leave; that the employees to whom he was talking told himnot to leave because Wendt was in favor of the Employees Union; thatthey all, thereupon, discussed it; that Wendt "thought it was a goodthing.He thought at least it was better than the C. I. 0."Walkonstestified that he also talked to Stanley Chase, an engineer under whosesupervision he worked, about the Employees Union and his success atobtaining members therein; that Chase knew of his visits to variousdepartments of Plant Number 2 during working hours in solicitingmembers and did not object.NeitherWendt nor Chase testified andwe accept Walkons' testimony as true.In September 1937 Bert Hankamp, milling machine room foremanat Plant Number 3, received orders from Frank K. Berquist, superin-tendent in charge of that plant, to permit two employees, Clarence164275-39-vol xi-20 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDWellman and Vincent Richards, to solicit members for the EmployeesUnion during working hours.Wellman and Richards signed up allbut 2 of the 45 employees in Hankamp's department.Dennis Noggles, who, prior to the closing of Plant Number 3 aboutOctober 1937, had been employed in that plant, was asked by Harveyduring working hours to join the Employees Union.Noggles askedthe advice of Johnson, his foreman, about joining. Johnson told himthatHarvey had been sent over from Plant Number 2 by the re-spondent to organize "the company's union," and advised Noggles tojoin, as the employees were "all going to reorganize in the company'sunion."Noggles then went to Superintendent Berquist and asked himby what authority, inasmuch as all the employees in the plant weremembers of the U. A. W. A., he had sent a man to organize "a companyunion" there.Berquist replied, "Well, the company is under the im-pression, I guess, that the C. I. O. was going to call a strike ... If theydon't do something pretty soon, if they would call a strike they wouldhave to close the plant, which they did not want to do." Berquistassured Noggles that if the latter would join the Employees Union, he,Berquist, would see that Noggles was transferred to Plant Number 2when Plant Number 3 closed.Noggles therefore joined and, onSeptember 27, was transferred to Plant Number 2.Noggles testified that immediately upon his arrival at Plant Num-ber 2, he was approached by John Nuyen, his new foreman, and threestewards of the Employees Union and asked by them whether he hadjoined; and that the stewards warned him that he had "better takecare" of himself because they had just caused the discharge of "astrong C. I. O. man" who turned in too much work. Nuyen firsttestified that he did not remember asking Noggles whether he hadjoined the Employees Union and later positively denied havingasked that question.Concerning the remainder of the conversationrelated by Noggles, Nuyen testified : "There is something in that.Noggles had an argument with the steward, with one of the men whenI came there. I told him it had nothing to do with me, and I walkedaway from them."Mike Rudik, a cabinet maker under Nuyen, testified that he waslaid off on October 18 and that when he applied for reinstatement, hewas told by Nuyen that he would be reinstated but would have to"join the boys' union"; that he promised to join and was reinstatedon the following day, December 17, at which time Nuyen instructedhim to see James Harding, a steward, for a membership card. Nuyendenied that he told any man that he was expected to join the Eni-ployees Union, and testified that he referred Rudik to a steward fora membership card only after Rudik had requested one of him.However, from the testimony of Noggles, Rudik, and Nuyen, weare convinced that Nuyen, if he did not expressly make membership BERKEY AND GAY FURNITURE COMPANY ET AL.295in the Employees Union a requirement for his employees, knew ofand encouraged the belief of Noggles and Rudik that the EmployeesUnion representatives were running his department and that member-ship in the Employees Union was a requirement for all employees ofthe department.The record is replete with evidence of solicitations for membershipin the Employees Union by "head" men or "straw-bosses" and state-ments made by them which might tend to coerce employees into join-ing.These "straw-bosses," however, were admitted to membershipin both the U. A. W. A. and the Employees Union, and the respond-ent contends that they do not have such supervisory powers as wouldmake them representatives of the management.The conclusionwhich we have reached from the other facts set forth herein makesitunnecessary for us to determine whether or not the respondent'scontention is correct.We find that the respondent by suggesting to its employees beforethe formation of the Employees Union that a "factory union" wouldbe a "good thing," by thereafter permitting the solicitation of mem-bers for the Employees Union on its property during working hours.after having denied that privilege to members of the U. A. W. A.,by expressing preference for the Employees Union over the U. A.W. A., and by making membership in the Employees Union a con-dition of transfer or reinstatement of one or more of its employees,has dominated and interfered with the formation and administrationof the Employees Union and contributed support to it, and that ithas thereby interfered with, restrained, and coerced its employees inthe exercise of the rights guaranteed in Section 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in Section IIIabove, occurring in connection with the operations of the respondentdescribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerceand the free flow thereof.V.TIIE REMEDYWe have found that the respondent,by discharging Clarence Aryon April 9,1937,discriminated against him because of his mem-bership in and activities in behalf of theU. A. W. A.The respondentcontends, nevertheless,that itwas justified in not reinstating himto his regular position because the brawl between him and Hendricks,afterAry's discharge,left each with a feeling of personal animositytoward theother.It is clear that Ary's cursing of Hendricks was 296DECISIONS OF NATIONAL LABOR RELATIONS BOARDprovoked by the latter's rough treatment of Ary, in grabbing the tele-phone from his hand and ushering him from the office, followed byhis physically taking hold of Ary, turning him around, and tellinghim to "get the hell out of there" as Ary paused at Van Dam'smachine.Ary did not strike back but left the plant with a bleedingmouth.Ary, himself, has not objected to being reinstated underHendricks.The respondent will not be permitted, under the cir-cumstances,to set up the consequences of its own wrongful conductas anexcuse for failing to remedy the unfair labor practice engagedin by it.3 In order to effectuate the policies of the Act, the respondentmust offer to reinstate Ary to his former position or to a substan-tially equivalent position at one of its plants in Grand Rapids. Itmust alsomake him whole for any loss of pay he has suffered byreason of his discharge by payment to him of a sum equal to theamount which he normally would have earned as wages from thedate of his discharge to the date of the offer of reinstatement, less hisnet earnings : during said period.Since we have found that the respondent has dominated and inter-feredwith the formation and administration of the EmployeesUnion and contributed support to it, that organization cannot servethe employees as a true collective bargaining agency.We shall, there-fore, order that the respondent not only cease and desist from domi-nating and interfering with the administration of and contributingsupport to such labor organization, but also that it withdraw recogni-tion from and completely disestablish the Employees Union as anagency for collective bargaining in respect to rates of pay, wages,hours of employment, or other conditions of employment. It followsthat the respondent must cease giving effect to its contract of October7, 1937, with the Employees Union, any renewals or extensions ofthat contract, and any new contract concerning grievances, labordisputes, rates of pay,wages,hours of employment, or other condi-tions of employment, which it may have made with the EmployeesUnion.$ SeeMatter of Empire Furniture CorporationandTextileWorkers Organizing Com-mittee,10 N. L R B 1026.4By "net earnings"ismeant earnings less expenses, such as for transportation, room,and board,incurredby an employee in connection with obtainingwork and working else-where than for the respondent, which would not have beenincurredbut for hisunlawfuldischargeand the consequent necessity of his seekingemploymentelsewhere.SeeMatterof Crossett Lumber CompanyandUnitedBrotherhood of Carpenters and Joiners of Amer-ica, Lumber and SawmillWorkers Union, Local 2590,8 N. L. R B. 440 Monies received forwork performedupon Federal,State, county,municipal,or other work-relief projects alenot consideredas earnings,but, as provided below in the Order, shall be deducted fromthe sum duethe employee,and the amountthereof shall be paid over to theappropriatefiscal agency of the Federal, State, county, municipal, or other government or govern-ments which supplied the fundsfor said work-relief pioiects BERKEY AND GAY FURNITURE COMPANY ET AL.297It is not our intention hereby to affect in any way the functioningof the Employees Union in administering its health and accidentfund.Upon the basis of the foregoing findings of fact and upon theentire record in the proceeding, the Board makes the following :CONCLUSIONS OF LAw1.International Union, United Automobile Workers of America,Local 418, and The Employees Union of Berkey & Gay FurnitureCompany are labor organizations, within the meaning of Section 2(5) of the Act.2.By dominating and interfering with the formation and ad-ministration of The Employees Union of Berkey & Gay FurnitureCompany and contributing support to it, the respondent has engagedin and is engaging in unfair labor practices, within the meaning ofSection 8 (2) of the Act.3.By discriminating in regard to the hire and tenure of employ-ment of Clarence Ary, thereby discouraging membership in Inter-national Union, United Automobile Workers of America, Local 418,the respondent has engaged in and is engaging in an unfair laborpractice, within the meaning of Section 8 (3) of the Act.4.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act,the respondent has engaged in and is engaging in unfair laborpractices, within the meaning of Section 8 (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7)of the Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that therespondent, Berkey and Gay Furniture Company, and its officers,agents, successors, and assigns, shall:1.Cease and desist from :(a)Dominating or interfering with the administration of TheEmployees Union of Berkey & Gay Furniture Company, or withthe formation or administration of any other labor organizationof its employees, and from contributing support to The EmployeesUnion of Berkey & Gay Furniture Company or any other labororganization of its employees; 298DECISIONSOF NATIONAL LABOR RELATIONS BOARD(b)Recognizing The Employees Union of Berkey & Gay Furni-ture Company as the representative of any of its employees forthe purpose of dealing with the respondent concerning grievances,labor disputes, rates of pay, wages, hours of employment, or otherconditions of employment;(c)Giving effect to its contract of October 7, 1937, with TheEmployees Union of Berkey & Gay Furniture Company, any re-newal or extension thereof, or any new contract concerning griev-ances, labor disputes, rates of pay, wages, hours of employment,or other conditions of employment, which it may have made withThe Employees Union of Berkey & Gay Furniture Company subse-quent to October 7, 1937;(d)Discouragingmembership in International Union, UnitedAutomobile Workers of America, Local 418, or any other labor organi-zation of its employees, by discharging or refusing to reinstate anyof its employees, or in any other manner discriminating in regardto their hire and tenure of employment or any term or condition ofemployment because of membership or activity in InternationalUnion, United Automobile Workers of America, Local 418, or anyother labor organization of its employees;(e) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining andother mutual aid or protection, as guaranteed in Section 7 of theNational Labor Relations Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Withdraw all recognition from The Employees Union ofBerkey & Gay Furniture Company as a representative of any of itsemployees for the purpose of dealing with the respondent concerninggrievances, labor disputes, rates of pay, wages, hours of employment,or other conditions of employment, and- completely disestablish TheEmployees Union of Berkey & Gay Furniture Company as suchrepresentative;(b) Offer to Clarence Ary immediate and full reinstatement to hisformer position or to a regular and substantially equivalent positionat one of its plants in Grand Rapids, Michigan, without prejudiceto his seniority and other rights and privileges;(c)Make Clarence Ary whole for any loss of " pay he may havesuffered by reason of the respondent's discrimination in regard tohis hire and tenure of employment by payment to him of a sum ofmoney equal to that which he normally would have earned as wages BERKEY AND GAY FURNITURE COMPANY ET AL.299during the period from the date of such discrimination to the dateof the offer of reinstatement, less his net earnings during said period;deducting, however, from the amount otherwise due him, moniesreceived by him during said period for work performed upon Fed-eral, State, county, municipal, or other work-relief projects, and payover the amount, so deducted, to the appropriate fiscal agency ofthe Federal, State, county, municipal, or other government or gov-ernments which supplied the funds for said work-relief projects;(d)Post immediately in conspicuous places within its plants atGrand Rapids, Michigan, and maintain for a period of at least sixty(60) consecutive days, notices to its employees stating (1) that therespondent will cease and desist as aforesaid; and (2) that therespondent has withdrawn all recognition from The Employees Unionof Berkey & Gay Furniture Company as the representative of anyof its employees for the purpose of dealing with the respondentconcerning grievances, labor disputes, wages, rates of pay, hours ofemployment, or other conditions of employment and has completelydisestablished it as such representative;(e)Notify the Regional Director for the Seventh Region in writ-ing within ten (10) days from the date of this Order what stepsthe respondent has taken to comply herewith.